Citation Nr: 1816810	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as eczema, contact dermatitis, skin tags, and acne.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1982 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this claim now resides with the RO in Columbia, South Carolina.

The Veteran requested a hearing at the Central Office in Washington, DC.  This hearing was scheduled for a date in July 2017.  The Veteran failed to appear for the hearing without good cause.  Her request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends she has chronic skin disorders that are related to service.  By way of history, the Board previously denied entitlement to service conjection for discoid lupus in a September 2011 decision.  In her June 2012 claim, the Veteran claimed entitlement to service connection for eczema, contact dermatitis, skin tags, and acne.  She has not claimed that her diagnosed discoid lupus should be service-connected, and the Board will not address whether new and material evidence has been received to reopen a claim of entitlement to service connection for discoid lupus.  

The Veteran's service treatment records show that she was on medication for acne throughout service and was treated for acne on her face in November 1982 and October 1991.  She had moles excised and she was treated with follow-up care in July 1985, August 1985, March 1988, and July 1988.  On examination in 1986, physical examination of the skin was normal.  In March 1987, she was treated for a skin tag on the left cheek on her face.  In July 1988, she was treated for a rash on the left side of her neck and was diagnosed with allergic contact dermatitis.  In September 1988, she was diagnosed for eczema after being seen with a rash on her upper arm.  A separation physical is not of record, and a January 1992 record indicates that the Veteran opted against having a separation examination before her separation.  

The Veteran has appeared for a number of VA skin examinations.  Examinations in January 2007 and December 2010 address whether diagnosed discoid lupus is etiologically related to the Veteran's service, to include skin treatment received therein.  They are not particularly relevant to the instant appeal, as only the diagnosis of discoid lupus is discussed.  

VA provided an examination in August 2013.  The examiner only identified hyperpigmented patches located on the bilateral cheeks affecting two percent of exposed skin and two percent of the entire body.  These facial plaques were related to the Veteran's discoid lupus, for which service connection had already been denied by the Board in September 2011.  Regarding the claimed acne, removal of a mole, contact dermatitis, and eczema, the examiner found that these conditions had resolved or that there was no evidence on examination at that time.  Further, there was no documentation of chronicity.  The examiner noted that there were no private medical treatment records for skin conditions post-military service that were available for the examiner's review.  

In her August 2013 NOD, the Veteran asserted the August 2013 VA examination was inadequate because the examiner failed to address her history of skin tags, which she reported were currently located on her left chin and upper lip.  She reported that she had sought treatment from military service until February 2012 for this condition.  VA treatment records document that the Veteran underwent a skin lesion excision procedure in February 2012.  This history corroborates the Veteran's statements, and she is competent to comment on observable medical conditions such as skin tags.  Thus, the Board finds that remand is appropriate for another examination.

In addition, remand is required to obtain private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. 
 § 3.159(c)(1).  In the December 2010 VA examination for discoid lupus, the Veteran reported that she was being treated by a private dermatologist.  The August 2013 VA examiner indicated that there were no private medical treatment records for skin condition post-military service that were available for the examiner's review.  VA has received some private treatment records during the previous appeal of entitlement to service connection for discoid lupus.  The Board finds that additional efforts must be made to ascertain whether there are outstanding records of dermatological treatment with private sources for the Veteran's claimed skin disorders.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, efforts must be made to obtain outstanding records of treatment from private dermatologists that have treated the Veteran after her military service.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her claimed skin disorders other than discoid lupus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide a diagnosis of all skin disorders the Veteran has, including skin tags, eczema, acne, and contact dermatitis.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed skin disorder had onset in or is otherwise etiologically related to the Veteran's military service.  The examiner must specifically address the Veteran's August 2013 statements that describe her having skin tags during and after her military service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




